EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
	In claim 7, line 3,  “trough”  has been changed to  --  through --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be Maier et al (US 7859124), see Figures 16-24 and 37-44.  Maier et al teaches a magneto ignition system for an internal combustion engine having a somewhat similar structure, however, Maier et al does not appear to teach the structure and positioning of the trigger coil: 
“a trigger coil with a stationary coil winding arranged in said claw
 generator around at least one claw in each claw half with a low impedance coil winding of the trigger coil and the stationary coil winding of the trigger coil lying in a plane orthogonal to the stationary circular power coil winding”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747